United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1029
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Shane Douglass Davison

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                          Submitted: September 13, 2018
                            Filed: September 18, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Shane Davison directly appeals the sentence imposed by the district court1 after
he pleaded guilty to enticement of a minor using the internet, pursuant to a plea

      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.
agreement containing an appeal waiver. His counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district
court imposed a substantively unreasonable sentence.

      We will enforce the appeal waiver, because our review of the record
demonstrates that Davison entered into the plea agreement and the appeal waiver
knowingly and voluntarily, his challenge to the sentence falls within the scope of the
appeal waiver, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing
enforcement of appeal waivers). Further, we have independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues
for appeal outside the scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw and we dismiss this
appeal.
                    ______________________________




                                          -2-